       Case 3:18-cv-07741-EMC Document 22 Filed 03/28/19 Page 1 of 2



 1   SULAIMAN LAW GROUP, LTD.
     Nathan C. Volheim (Admitted Pro Hac Vice)
 2   2500 South Highland Avenue
 3   Suite 200
     Lombard, Illinois 60148
 4   Telephone: 630-568-3056
     Facsimile: 630-581-8188
 5   E-Mail: nvolheim@sulaimanlaw.com
     Attorney for the Plaintiff
 6

 7   WAJDA LAW GROUP, APC
     Nicholas M. Wajda
 8   11400 West Olympic Boulevard, Suite 200M
     Los Angeles, California 90064
 9   Telephone: (310) 997-0471
     Facsimile: (866) 286-8433
10
     Attorney for the Plaintiff
11                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
12

13
      JUDITH A. MARTINEZ,                        Case No. C 3:18-cv-07741-EMC
14
                       Plaintiff,                PROPOSED ORDER
15
             v.
16

17    DIVERSIFIED ADJUSTMENT
      SERVICES, INC.,
18
                       Defendant.
19

20    PROPOSED ORDER ON UNOPPOSED MOTION TO APPEAR TELEPHONICALLY
                ATTHE INITIAL CASE MANAGEMENT CONFERENCE
21

22          Plaintiff, JUDITH A. MARTINEZ (“Plaintiff”), by and through her attorneys, Sulaiman
23   Law Group, Ltd. and Wajda Law Group, APC, having filed with this Court her Motion to Appear
24
     Telephonically at the Initial Case Management Conference and the Court having reviewed same,
25
     now finds:
26
         1. Plaintiff’s counsel is allowed to appear telephonically at the Initial Case Management
27

28          Conference scheduled for April 3, 2019.

                                                      1
      Case 3:18-cv-07741-EMC Document 22 Filed 03/28/19 Page 2 of 2
       2. Counsel shall make arrangements to appear through Court Call.

 1
             March 28, 2019
     Dated: ________________________
 2

 3                                      _______________________________________
                                        EDWARD M. CHEN
 4                                      United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
